IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-60505
                         Summary Calendar



MARY SUE HUTCHISON, Widow of
RAY HUTCHISON,

                                                       Petitioner,

versus

PETROLEUM HELICOPTERS, INC.; AMERICAN HOME
ASSURANCE COMPANY; DIRECTOR, OFFICE OF WORKER’S
COMPENSATION PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                                       Respondents.

                        --------------------
                  Petition for Review of an Order
                    of the Benefits Review Board
                               (00-792)
                        --------------------
                          February 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner Mary Sue Hutchison petitions this court, seeking

review of the Benefits Review Board’s (the “BRB”) affirmance of an

unfavorable decision of an Administative Law Judge (“ALJ”).    The

decision in question was issued by the ALJ following the BRB’s

remand of an earlier decision and dismisses the Petitioner’s claim

for additional benefits.       This time, the BRB interpreted the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Petitioner’s appeal as taking issue with the ALJ’s ruling that her

claim is time barred.

     The   BRB   agreed   with   the    ALJ’s   determination   that   the

Petitioner’s claim was not timely filed and thus was time barred.

The BRB determined that the only basis advanced by the Petitioner

for the timeliness of her filing is a 1981 letter from her lawyer

to the lawyer for her deceased husband’s employer.          Noting that

this letter was never filed with the District Director, the BRB

reiterated its consistent requirement that, to constitute a claim
for purposes of tolling the statute of limitation, it must be filed

with the District Director.      In addition, the BRB stated that the

letter’s mention of the possibility of Petitioner’s filing a claim

if in the future she should become eligible does not constitute the

assertion of a claim which, according to the BRB, must assert an

immediate right to compensation.

     We have reviewed the arguments of counsel and the facts and

legal authorities referenced in their appellate briefs, and we have

carefully considered the aforesaid decision and order of the BRB.

As a result, we are convinced that the BRB’s affirmance of the
ALJ’s denial of Petitioner’s claims as time barred is correct for

the reasons lucidly explained in the BRB’s opinion.        We therefore

dismiss the instant petition for review for the reasons expressed

by the BRB.

PETITION DISMISSED.




                                    2